Citation Nr: 1630822	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  11-20 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Tennessee Valley Healthcare System


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment provided at [redacted] on July 16, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel






INTRODUCTION

The Veteran had active service from December 1965 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision of the Department of Veterans Affairs (VA) Tennessee Valley Healthcare System located at the Medical Center in Murfreesboro, Tennessee.  


FINDING OF FACT

The Veteran sought treatment for a sore throat on July 16, 2010, at the emergency department of [redacted], after having recently been diagnosed with cancer, and the nearest VA medical facility with an emergency department was over 30 minutes away.  


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for unauthorized medical services for treatment provided by [redacted] on July 16, 2010, have been met.  38 U.S.C.A. §§ 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.120 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran was treated at the [redacted] on July 16, 2010.  He presented at the hospital with complaints of a sore throat.  It was noted that he had a medical history involving pancreatic cancer.  (VA medical records in the claims file show that his pancreatic cancer had recently been diagnosed.)  He was released that same day. 

The Veteran is rated permanent and total for a service-connected disability.  (Although the rating decisions do not specifically state that the Veteran is rated "permanent and total," they identify Chapter 35 eligibility since June 2003.  The Board notes, by way of reference, that Chapter 35 eligibility is conditioned on a permanent and total disability rating.  See 38 U.S.C.A. § 3501 (West 2014).  Thus, he is assumed to be rated as permanent and total.)  

The central question is whether reimbursement or payment is warranted.  As he has a 100 percent service-connected disability, this claim is decided under 38 U.S.C.A. § 1728. 

A.  Applicable Law

The Secretary shall, under such regulations as the Secretary prescribes, reimburse veterans eligible for hospital care or medical services under this chapter for the customary and usual charges of emergency treatment (including travel and incidental expenses under the terms and conditions set forth in section 111 of this title) for which such veterans have made payment, from sources other than the Department, where such emergency treatment was rendered to such veterans in need thereof for any of the following:  (1) An adjudicated service-connected disability. (2) A non-service-connected disability associated with and held to be aggravating a service-connected disability.  (3) Any disability of a veteran if the veteran has a total disability permanent in nature from a service-connected disability.  (4) Any illness, injury, or dental condition of a veteran who-(A) is a participant in a vocational rehabilitation program (as defined in section 3101(9) of this title); and (B) is medically determined to have been in need of care or treatment to make possible the veteran's entrance into a course of training, or prevent interruption of a course of training, or hasten the return to a course of training which was interrupted because of such illness, injury, or dental condition.  38 U.S.C.A. § 1728(a) (West 2014).  

Emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to or prescribed for the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.120(b) (2015).  

VA or other Federal facilities that VA has an agreement with to furnish health care services for veterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 C.F.R. § 17.120(c).

Generally, VA will not approve claims for payment or reimbursement of the costs of emergency treatment not previously authorized for any period beyond the date on which the medical emergency ended.  38 C.F.R. § 17.121 (2015).  

A medical finding of an emergency is not required.  Swinney v. Shinseki, 23 Vet. App. 257, 267 (2009).  Section 17.1002(b) does not require that the treatment the veteran receives from the private facility be for an emergent condition.  That portion of the regulation clearly requires only that the Board determine whether, under the circumstances present at the time the veteran sought treatment at the private facility, a prudent layperson would reasonably expect that her condition was such that delay in seeking treatment would be hazardous to her health or life.  The Board must consider the claimant's state of mind at the time she sought private treatment and evaluate her actions in light of what a prudent layperson would do under the same circumstances.  Id. at 264, 266.  The events happening after the initial presentation for emergency treatment, such as the quick resolution of the presenting symptoms, are not likely relevant.  Id. at 266.  

B.  Discussion

In this case, the Board finds that reimbursement or payment is warranted.  

The claim was denied because it was found that (1) the event was not an emergency and (2) VA facilities were feasibly available.  The remaining requirements for reimbursement or payment do not appear to be in dispute.  Therefore, the Board will omit discussion on those requirements.  

(1) Emergency

Based on an overall review of the record, there is compelling evidence tending to indicate that any reasonable lay person in the Veteran's place would have considered his condition to be an "emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health."  See 38 C.F.R. § 17.120(b). 

Any reasonable lay person suffering a sore throat, having recently diagnosed with cancer, could reasonably expect that the absence of immediate medical attention for his sore throat symptoms might result in placing his health in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  See 38 C.F.R. § 17.1002(b). 

The Board recognizes that two VA doctors later reviewed the matter in April 2011 and June 2011, respectively, in connection with the instant claim.  They both found that his condition was "non-emergent."  The central question, however, is whether a "prudent layperson"-not a medical doctor-would consider the situation to be "an emergency medical condition," and not from an after-the-fact point of view when the results are known.  See 38 C.F.R. § 17.120(b); Swinney, 23 Vet. App. at 264.  The two doctors' opinions on this question are nondeterminative.  The Board finds that the evidence from the day of the treatment, especially in the context of his recent diagnosis of cancer, to be of much greater consequence. 

(2) VA Facilities

Next, it must also be found that the nearest VA facility was not feasibly available.

[redacted], the private facility where the Veteran sought treatment, is in Chattanooga, Tennessee.  It is approximately 10 to 15 minutes from his home.  The nearest in-state VA facilities offering emergency services were approximately 2 hours away (Murfreesboro VAMC) or 2 1/2 hours away (Nashville VAMC).  VAMCs located in surrounding states also appear to be quite a distance away.
  
When considering the nature of the medical emergency, the Board will resolve reasonable doubt in the Veteran favor and find that it does not appear to "have been reasonable, sound, wise, or practicable" for him to have driven to the Murfreesboro VA facility in an emergent situation.  38 C.F.R. § 17.120(c).  See also38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Because the evidence shows that the Veteran was experiencing an emergency and because the nearest VA facility was not feasibly available, the Board will resolve all reasonable doubt in the Veteran's favor, and find that all requirements are met for payment or reimbursement of emergency treatment at [redacted] on July 16, 2010.  This outcome represents a complete grant of the benefit sought on appeal.
  
As a final matter, the Board notes that the Veteran wrote in his August 2011 VA Form 9 that he has Medicare.  The Board notes that this is not relevant to a claim filed under § 1728.  See 38 C.F.R. § 17.1002(f) (2015) (pertaining only to claims filed under 38 U.S.C.A. § 1725); see also Staab v. McDonald, 28 Vet. App. 50, 55 (2016).


ORDER

Payment or reimbursement of unauthorized medical expenses for treatment provided by [redacted], on July 16, 2010, is granted. 




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


